Title: Memorandum Books, 1792
From: Jefferson, Thomas
To: 


          1792.
          
            
              Jan.
               2. 
              
              Gave Maria .25 C.
            
            
              
              James Market money 4.D. still due 8d.
            
            
              
               3. 
              
              Recd. from bank by Francis 50.D.
            
            
              
              Pd. Wages of servts. Francis 7.D his wife 3.D. James 7. Cuffy 4. Robert 7. John 7. } 35.D.
            
            
            
              
               4. 
              
              Gave J. W. Eppes ord. on bank for 17.D.
            
            
              
              Recd. from Treasurer an order on the bank for 875.D.
            
            
              
               5. 
              
              Gave order on bank for a post bill for 116.67 paiable to TMRandolph junr. for a horse (Matchless) bot. in Sep. 5. years old last spring.
            
            
              
              Gave ord. on bank for 51. 62 post bill for Christian Baehr taylor of N. York. 
            
            
              
              Do. for 70.53 to George Meade for quarter cask Madeira.
            
            
              
              Do. to Seche for myself for 50.D.
            
            
              
              James market money £4–12–2 + 5/4 = 13.D.
            
            
              
              Gloves 3/9—shoeing horses 33/6.
            
            
              
               6. 
              
              Petit on acct. 20.D.
            
            
              
              Printer’s boys .75—a jug .25.
            
            
              
               8. 
              
              Inclosed to Christian Baehr the bill for 51.6 D. ante.
            
            
              
              Do. to Dan. Hylton for TMRandolph junr. the bill for 116.67.
            
            
              
               9. 
              
              Gave Maria .25.
            
            
              
              James 20/8½ + 1/9½ = 3.D.
            
            
              
              Maria for shoes 7/.
            
            
              
               10. 
              
              Petit on acct. 5.D.
            
            
              
               11. 
              
              James 22/9 + 7/3 = 4.D.
            
            
              
              Gave the following orders on the bank
            
            
              
                  £   Dol.   Herbst & Lex. groceries   32–16–6½ =   87.53   Pennington. sugar 10–1–6 26.87   A. May (baker) 6–19–5 18.59   Ingles. cabinet work 10–8 27.73   H. Pepper. brewer 14–12–6 39.   Bringhurst junr. 10–16–9 28.90    £85–14–8½= 228.62   
            
            
              
              Cash still  in bank  360.82.in hand34.
            
            
              
               13. 
              
              Pd. Starr shoemaker in full 8.D.
            
            
              
              Francis for 12. bush. oats 4.D.
            
            
            
              
              Recd. from bank by Francis 50.D.
            
            
              
              Gave ord. on bank in favr. Billington taylor in full 65.42.
            
            
              
              Pd. for Universal asylum 5.33.
            
            
              
              An Analysis of the receipts & paiments of the two last quarters, towit from July 7. 91. to Jan. 13. 92. the date of this present entry.
            
            
              
                July 7. toOct. 26. to  TotalOctob. 25Januar. 13.Jun. 7—Jan. 13. House rent.  100.   100. 200.        Stable exp. 139.46 68.05 207.51   Servants 87.73 161.27 249.   Dress 35.80 72.38 108.18   Washing  13.33 13.33   Wines 273.66 139.18 412.84   beer 1. 39. 40.   bread 10. 19.69 29.69   Groceries 27.67 137.88 165.55   Market money 129.63 162. 291.63   Office 8.71 105. 113.71   fuel 137.39 5. 142.39   books 2.76 14.33 17.09   furniture 94.39 183.97 278.36   acquisitions includg. debts 201.65 932.40 1134.05   Arrearages pd.      Travellg. exp. 258.14  258.14   Maria.  126.04 126.04   Contingencies 170.19 178.65 348.84 Total1678.182458.224136.40  
            
            
              
                    July  7.   Cash in hand & bank 479.08 Aug.17.recd. from Lieper400.  Sep.1.do.200.2.recd. from J. M.18.4Oct.4.recd. from Jas. Brown50.7.do. from Treasury875.do. from Lieper100.errors short entry9.622132.10  Oct.25.amt. of paimts.1678.18  cash in hd. & bank453.922132.10Oct.25.Cash in hand & bnk.453.92Nov.12.balce. from J.W.E.14.Dec.2.recd. from Lieper992.23.do.200.92.Jan.4.do. from Treasury875.7.do. from Lieper100.2634.9292.Jan.13.amt. of paimts.2458.22cash in hd. & bank167.39 (exclus. I.W.E.) Short entries9.322634.92
            
            
              Jan.
               14. 
              
              Pd. for 10 oz. bole Armenic 2/6.
            
            
              
               15. 
              
              Pd. John Mole 5.D. He leaves my service.
            
            
              
              Maria .25.
            
            
              
               16. 
              
              Pd. mending marble table .11.
            
            
              
              (Note Mr. Remsen tells me that 6. cord of hiccory last a fire place well the winter.)
            
            
              
               17. 
              
              James market money 46/7 + 5/11 = 7.D. charity 1.D.
            
            
              
               18. 
              
              Pennington for 50. ℔ brown sugar 53/9 = 7.17.
            
            
              
               19. 
              
              Pd. Petit on acct. 5.D.
            
            
              
              J. W. Eppes cash 5.D.
            
            
              
               20. 
              
              Pd. for fur gloves 2.D.
            
            
              
              Recd. from bank by Seche 20.D.
            
            
              
               21. 
              
              Pd. for 18. qts. sweet oil 7.D.
            
            
              
              James market money 10.D.
            
            
              
              Postilion whip 6/ Maria .5.
            
            
              
               24. 
              
              Recd. bank by Seche 30.D.
            
            
              
              Pd. for 40. b. oats 13.33.
            
            
              
              James for charcoal 6.D. Myrtle candles of last year out.
            
            
              
               25. 
              
              Pd. Mrs. Pine for Burgess for a cloak for Maria £3–8.
            
            
              
               26. 
              
              James 31/ + 6/6 = 5.D.
            
            
              
              Recd. bank by Seche 30.D.
            
            
              
              Pd. Farren an impudent surcharge for Venetn. blinds 2.66.
            
            
              
               27. 
              
              Petit on acct. 5.D.
            
            
            
              
              Do. for Lamoureux 44 ℔ tallow candle 40/4.
            
            
              
              Plaisterer of stove 1.D.
            
            
              
               28. 
              
              J. W. Eppes cash 5.D.
            
            
              
              James 20/3 + 2/3 = 3.D.
            
            
              
               29. 
              
              Maria .5.
            
            
              
               31. 
              
              Recd. from bank by Seche 30.D.
            
            
              
              Petit for cutting wood in cellar .30. Note there remain but 2 or 3 days stock of the 21¾ cords of maple & ash bot. ante.
            
            
              Jan.
              31.
              
                Petit to pay for  2 cords hiccory  10.D. cordg. .08 cartg. 1.  cuttg.  1. = 12.08   Do. ¾  3.75 cuttg. .38  =4.13   
            
            
              Feb.
               1. 
              
              Recd. from bank by Seche 40.D.
            
            
              
              James market money 51/10 + 8d = 7.D. his month’s allowance 7.D. Cuffy 4.D. Gustavus 7.D. Fras. 7.D. his wife 3.D.
            
            
              
              Pd. 2 oz. lenitive electuary .25.
            
            
              
               3. 
              
              Petit Desert money on acct. 10.D.
            
            
              
              Robertson. repairg. horseshoes 16/.
            
            
              
               4. 
              
              James market money 40/1 + 4/11 = 6.
            
            
              
               5. 
              
              Maria .5—pontage .25.
            
            
              
               6. 
              
              J. W. Eppes ord. on bank 10.D.
            
            
              
               7. 
              
              James 3.D. still due 5/10.
            
            
              
              1. cord hiccory 5.5.
            
            
              
              Recd. from bank by Seche 25.D.
            
            
              
               9. 
              
              James 5/10 + £5–9–9½ + 4/4½ = 16.D.
            
            
              
               10. 
              
              Recd. from bank by Seche 40.D.
            
            
              
              Pd. Billy’s wife washing to Dec. 31. a quarter for myself 20.D. and 2. months for Maria 4.D.
            
            
              
              Maria for shoes 1.D.
            
            
              
              1. cord beach & ash 3.75 cutting 3/.
            
            
              
              Petit Desert money on acct. 10.D.
            
            
              
               11. 
              
              Recd. order from Lieper on the bank for 100.D.
            
            
              
               13. 
              
              Maria 1.D.
            
            
              
              James market money 53/8 + 6/4 = 8.D.
            
            
              
              Recd. from the bank by Seche 40.D.
            
            
              
              Pd. for tinwork 6/.
            
            
              
              Pd. J. Eppes 5.D.
            
            
              
               16. 
              
              Gave Brining for fixing stove &c. ord. on bank for 25.75.
            
            
            
              
              Gave Mrs. Pine for balance of quarterly acct. ord. on bank 45.60.
            
            
              
              Pd. tin-work 4.66.
            
            
              
               17. 
              
              James 43/8 + 1/4 = 6.D.
            
            
              
               18. 
              
              Petit on acct. 5.D. Maria .25.
            
            
              
               19. 
              
              Borrowed of James Madison ord. on bank for 150.D.
            
            
              
               20. 
              
              James £3–5–10 – 5/10 = 8.D.
            
            
              
               22. 
              
              Do. 5/10 + 22/10 + 1/2 = 4.D.
            
            
              
               23. 
              
              Lodged J. Madison’s ord. in bank.
            
            
              
               25. 
              
              Recd. from bank by Seche 50 D.
            
            
              
              James 6.D.
            
            
              
              Petit on acct. 5.D.
            
            
              
              Mrs. Pine supplementory acct. for Maria 10.4.
            
            
              
               27. 
              
              Pd. Mr. Barton for Dr. Currie 13/6 = 1.8.
            
            
              
               28. 
              
              James 1d + 42/9 + 2/4 = 6.D.
            
            
              
              J. W. Eppes ord. on bank for 20.D.
            
            
              
              Maria .5.
            
            
              
              Stine 40.b. oats 15.37.
            
            
              
               29. 
              
              Recd. from bank by Seche 60.D.
            
            
              
              Mr. Peale 2 years subscription from Nov. 1790 2.D.
            
            
              
              Mr. Vaughan arrearages of Sbscrptn. to Philosoph. society 20.D.
            
            
              Mar.
               1. 
              
              Pd. Joseph balance of his expences from Richmd. 6.13.
            
            
              
              Note Mr. Hylton had pd. the stage for him 6.5 & had furnished him in cash 10.D.
            
            
              
              Pd. James 38/1 + 6/11 = 6.D.
            
            
              Mar.
               2. 
              
              Gave Mr. Fitsimmons ord. on bank for 20.21 D. for 107 ℔ Bourbon coffee furnished by Mclaughlin & Taggart. 
            
            
              
              Pd. servts. wages. Francis 7.D. his wife 3.D. Gustavus 7. James 7. Cuffy 4. = 28.D.
            
            
            
              
               3. 
              
              Borrowed of Mr. Madison order on bank for 150.D. & lodged it there.
            
            
              
              Pd. for 1. cord of oak for the kitchen 3.D.
            
            
              
               4. 
              
              Maria .5.
            
            
              
               7. 
              
              Recd. from bank by Seche 40.D. also a bank post note for 16.5 D.
            
            
              
              Indorsed the post note to Mr. Hylton. See his lre. of Feb.
            
            
              
              Pd. James £3–9–8½ + 5/3½ = 10.D.
            
            
              
              Pd. Petit on acct. 10.D.
            
            
              
               9. 
              
              Pd. Palmer shoes for Maria 5.D.
            
            
              
               10. 
              
              Pd. Petit on acct. 5.D.
            
            
              
              Pd. J. W. Eppes 5.D.
            
            
              
              James 42/8 + 2/4 = 6.D.
            
            
              
               12. 
              
              Recd. from the bank by Seche 35.D.
            
            
              
              Wood out. Pd. for half a cord hiccory 25/ cutting .25.
            
            
              
               13. 
              
              James 65/2 + 2/4 = 9.D.
            
            
              
              Pd. for cord of hiccory 5.75. cutting in part .25.
            
            
              
               17. 
              
              James 7.D. (omission here of 10.D. to Petit.)
            
            
              
               19. 
              
              Maria 1.D.
            
            
              
              Recd. from bank by Seche 25.D.
            
            
              
               20. 
              
              Pd. Hazard for a book 5.25.
            
            
              
              Pd. for pr. slippers .75.
            
            
              
               21. 
              
              James 82/7½ – 1½ = 11.D.
            
            
              
               23. 
              
              Pd. for a cord of oak 22/ cordg. 4d. cartg. 3/9 cuttg. 2/6 = 28/7.
            
            
              
               24. 
              
              James 39/ – 9 = 4.D.
            
            
              
               25. 
              
              Maria .5.
            
            
              
               26. 
              
              Recd. from bank by Seche 20.D.
            
            
              
               27. 
              
              Gave J. W. Eppes ord. on bank for 10.D.
            
            
              
              Pd. Petit for making 6. stocks 1.25.
            
            
              
               28. 
              
              James 9/ + 50/ + 1/ = 8.D.
            
            
              
              Godfrey Welzell for repairing Spinett 50/.
            
            
              
               31. 
              
              Recd. from bank by Seche 20.D.
            
            
              
              James 57/ + 3/ = 8.D.
            
            
              
              Recd. of Mr. Blair for Philip Mazzei 36.375.D.
            
            
            
              
              Gave Petit on acct. for a ℔ tea 2.33. cord of oak 2.66.
            
            
              
              Pd. for a book .25.
            
            
              Apr.
               1. 
              
              Pd. Petit on acct. 10.D.
            
            
              
              Maria .5.
            
            
              
               3. 
              
              Pd. postage .15—charity 1.D.
            
            
              
              Pd. Cuffy wages 4.D. He leaves my service.
            
            
              
               4. 
              
              James 59/4 + 15/8 = 10.
            
            
              
               5. 
              
              Recd. from treasury ord. for 875.D. on bank of U. S.
            
            
              
               6. 
              
              Gave Maria .5.
            
            
              
               7. 
              
              Pd. Delany duty on a pipe of Lisbon wine 27.20.
            
            
              
              James 31/11 + 5/7 = 5.
            
            
              
              Servts. wages. towit James 7.D. Gustavus 7.D. Josep. 7.D. Francis 7.D. his wife 3.D.
            
            
              
              Pd. freight of box from Richmd. 2.D.
            
            
              Apr.
              7.
              
                   ℔  D.   Gave Mclaughlin   & Taggert for  105.   Bourbon coffee for myself  22.52     107.   do. for J. Madison  23.78 order on bank of U. S. for amt.46.30  
            
            
              
              Gave J. Madison ord. on bank of U. S. for 275.98.
            
            
              
               8. 
              
              Gave James Reynolds ord. on bank of U. S. for 141.33 in full for lookg. glasses.
            
            
              
              Pd. Mr. Madison travellg. balance of our last journey to Virginia and error of short calculn. in the above order on bank 4.
            
            
              
               9. 
              
              Gave Dr. Benj. S. Barton order on bank of U. S. for 40.83 at the desire of TMRandolph jr. to whom charge it. 
            
            
              
              Recd. from bank of U. S. a post bill for 24.5 payable to Adam Lindsay, to whom remitd. it for candles.
            
            
              
              Pd. Dobson for a book 2.5.
            
            
              
               10. 
              
              Pd. J. W. Eppes cash 12.D.
            
            
              
              Pd. Petit on acct. 10.D.
            
            
            
              
               11. 
              
              Pd. do. on acct. 10.D.
            
            
              
              Recd. from bk. of U. S. by Seche 100.D.
            
            
              
                Pd.  Adam May. baker  £8–13–9  =  23.17    Stine for oats 8–5–4 = 22. 4    Richards for leather breeches 1–10 = 4.    Robertson. smith 1–12–6 = 4.33     20–1–7 = 53.54   
            
            
              
              James 45/3 + 7/3 = 7.D.
            
            
              
               12. 
              
              Wood out. cord of oak 2.5 portage &c. .88 = 3.38.
            
            
              
              Pd. Wager for 2700. ℔ hay £9–3–6.
            
            
              
               15. 
              
              Maria .5.
            
            
              
               16. 
              
              Recd. by Fras. from bank U. S. 50.D.
            
            
              
              James market money £4–5–8 + 4/4 = 12.
            
            
              
               18. 
              
              Petit 5.D.
            
            
              
               19. 
              
              Maria .5—Mrs. Pine ord. on bank U. S. 20.1 D. for disbursemts.
            
            
              
               20. 
              
              Pd. duty on Brugnols .8—pd. for book 1.D.
            
            
              
               21. 
              
              James 56/4½ + 3/7½ = 8. (13) 
            
            
              
              Pd. Frederick Gayer for a set of punches by ord. on bk. U. S. 23.20.
            
            
              
              Wood out. cord oak 20/ cordg. 4 d. cartg. 3/9 cuttg. 2/6 = 26/7.
            
            
              
               24. 
              
              J. W. Eppes cash 10.D.
            
            
              
              James 24/5 + 5/7 = 5.D. (8)—pd. freight 2. barrls. cyder 1.5 drayage .375.
            
            
              
               26. 
              
              Maria for pictures 3.D.
            
            
              
               27. 
              
              Postage 1/4 freight 2. hhds. tobo. 6.D. drayage in Virga. .66. These are the last of the crop of 1790.
            
            
              
              Recd. by Fras. from bk. of U. S. 50.D.
            
            
              
              James 69/3 + 5/9 = 10.D. (omitted here 5.D. to Petit.
            
            
              
              Pd. Voigt mendg. Mrs. Hylton’s watch 3.666.
            
            
              
               28. 
              
              Pd. Bertaut for feathers 12/.
            
            
              
               29. 
              
              Maria .5.
            
            
              
               30. 
              
              J. W. Eppes 5.
            
            
              May
               1. 
              
              James 79/ + 3/6 = 11.D. (14)
            
            
            
              
              Pd. Francis for a spade 1.D.
            
            
              
               2. 
              
              Petit for wood 3.5.
            
            
              
               3. 
              
              Petit on acct. 10.D.
            
            
              
              Recd. by Francis from bk. U. S. 20.D.
            
            
              
               4. 
              
              James 44/ + 1/ = 6. (9)
            
            
              
              Pd. to Dispensary 5.D. & subscribed to pay annually a guinea. Notice of withdrawing to be given Bp. White or T. Pleasants.
            
            
              May
               5. 
              
              Lodged in bk. of U. S. Lieper’s note for 200.D. endorsed by me. Note it is pd. for my tobo. of 1790, and is probably somewhat over the balance.
            
            
              
              Credit bank & charge Lieper for discount 197.94 + 2.06.
            
            
              
              Recd. of bk. of U. S. by Seche 50.D.
            
            
              
              Pd. servts. wages to wit Francis for himself & wife 10.D. Joseph 7.D. Gustavus 7.D. James 7.D. Sam 4.D.
            
            
              
               7. 
              
              Maria 1.25.
            
            
              
              James £5–10–4 + 2/2 = 15. (24)
            
            
              
               8. 
              
              Recd. bk. U. S. by Francis 50.D.
            
            
              
               9. 
              
              Pd. a quarter’s washing endg. May 1. 26.D.
            
            
              
              Pd. Petit for 1 ℔ tea 17/6.
            
            
              
              James 23/4 – 10 d. = 3.D. (4)
            
            
              
               11. 
              
              Pd. Francis 46. loads of earth 1.45.
            
            
              
              James 10d + 28/3 + 11d = 4. (3)
            
            
              
              Petit on acct. 5.D.
            
            
              
               12. 
              
              James 7/10½ – 4½d = 1. (1)
            
            
              
              Pd. duty on clock importd. last year 7.52.
            
            
              
               14. 
              
              Gave Maria .5.
            
            
              
               15. 
              
              James market money 4½d + 45/1 – 5d = 6.D. (16)
            
            
              
              Recd. from bank of U. S. by Seche 25.D.
            
            
              
              Pd. Robertson shoeing horses 12/.
            
            
              
              Petit for a cord of oak 20/ charges 6/7.
            
            
              
               17. 
              
              Francis for earth for garden 8/2—drayage of olive trees 2/6.
            
            
              
              James 5½d + 29/8½ – 2d = 4.D. (5)
            
            
            
              
              Pd. Morris for plants 1.D.
            
            
              
               19. 
              
              James 2d + 34/ + 3/4 = 5.D. (4)
            
            
              
              Pd. J. W. Eppes 5.D.
            
            
              
              Recd. of Pritchard by Mr. Madison for 50. maps 2.D. cash & his note on bk. of U. S. for 43 D. = 45.D.
            
            
              
               20. 
              
              James 45/4 – 7/10 = 5.D. (6)
            
            
              
               22. 
              
              Recd. from bank U. S. by Seche 30.D.
            
            
              
              Pd. Steward for a book 6.D.
            
            
              
              Pd. drayage of Olive & Caper plants .25.
            
            
              
              Pd. Petit on acct. 5.D.
            
            
              
                Lodged in bank Brown’s draught on Clow & co. recd. fromT. M. Randolph junr. to repay advance of Apr. 9.  D.40.83   Lodged there also Pritchard’s note 43.    83.83   
            
            
              
               23. 
              
              Pd. Fenno for half year’s gazette ending Mar. 3. 1.5 D.
            
            
              
              James 7/10 + 39/3½ + 5/4½ = 7. (7)
            
            
              
              Maria .5.
            
            
              
               26. 
              
              James 8/9½ + 6/2½ = 2. (0)
            
            
              
               27. 
              
              Maria .5.
            
            
              
               29. 
              
              James 45/1 – 1d = 6. (7)
            
            
              
              Petit for half a pound tea 1.D.
            
            
              
              Stine 20. bush. oats £3–1–6.
            
            
              
              Endorsed a note of E. Randolph payable to me or bearer at 30. days sight for 700.D. merely as his security that he might receive the money on it from the bank.
            
            
              
              Pd. duty on books 2.37.
            
            
              
               30. 
              
              Gave Mrs. Pine order on the bk. U. S. for 142.13 in full.
            
            
              
              Pd. for 50. bundles straw 2.22.
            
            
              
               31. 
              
              Sold to T. Lieper 30. hhds. tobo. 37466 ℔ @ 4½ D. = 1683.D.
            
            
              June
               1. 
              
              Gave Capt. Weymouth ord. on Lieper for 90.D. for frt. of sd. tobo.
            
            
              
              James 1d + 28/5 + 1/6 = 4. (4)
            
            
              
               2. 
              
              Do. 11/3 + 3/9 = 2.D. (3)
            
            
              
              Pd. seeing a small Seal .125.
            
            
            
              
              Pd. portage of cask of wine from Vanuxem & Lombard 1.D. to Petit.
            
            
              
              Pd. Mrs. Pine for Mr. Madison’s picture 37.33.
            
            
              June
               3. 
              
              Pd. Petit .25.
            
            
              
               6. 
              
              Pd. do. .25.
            
            
              
              Mr. Lieper hs. pd. to the bk. of N. A. D. Hylton’s bill on me in favor of Wm. Austin 66.67 D. on acct. of exp. tobo. at Richmd.
            
            
              
               7. 
              
              Recd. of J. W. Eppes 170.D.
            
            
              
              Pd. Petit 20.D.
            
            
              
              Pd. James 7.D.—William for a half month 2.D. Joseph 7.D.—Gustavus 7.D.—Francis 10.D. Maria .5.
            
            
              
              Pd. Petit for cambrick he furnished me for stocks 44/6.
            
            
              
              Recd. from T. Lieper his note at 64. days sight for 844 D. gave him my note payable in like manner for684 these are to be discounted at bank of U. S. makg. 1528.D. 
            
            
              
              and are in due time to be taken up by him being in payment for my tobo. of 91. sold to him. I endorsed both notes, and am, if necessary, to endorse once more others to take them up, so as to extend the credit for him to September.
            
            
              
               8. 
              
              Pd. James £3–10–7 + 4/5 = 10.D. (18) Maria .5.
            
            
              
              Pd. Dunlap for gazettes of 1791. bound 11.D.
            
            
              
              Repd. Mr. Taylor acct. of portage of hay to Clymer 10.D.
            
            
              
              Pd. Gibbs for 25. yds. linen £7–16–3.
            
            
              
              Pd. Genl. Irvine for James Madison 10.D. to make up deficiency of money left, viz. he left 40.D. & the acct. was 50.D.
            
            
              
               9. 
              
              Pd. Petit for cord of oak 22/ exp. 6/9.
            
            
              
               12. 
              
              James 56/4 + 3/8 = 8.D. (8)
            
            
            
              
              I have credit at the bank of the U. S. for Lieper’s and my
            
            
              
                 notes of  844 D. &   684.D. – disct. ante June 7.    835.14 676.82   
            
            
              
              Drew bill of exchange on Nichs. & Jacob Van Staphorst & Hubbard in favr. of John Dobson for 1014. gilders worth 400.D. at the present excha. of 35½d per gilder.
            
            
              
              Recd. from Thos. Pinkney his excha. on Willinks, Van Staphorsts & Hubbard in favr. of John Dobson for 2535 gilders at 30. days sight, for which I give him credit on the bank of the U. S. for 1000.D.
            
            
              
              Inclosed the two bills before mentioned to John Dobson to be applied towards discharge of my bond to Jones for £500. due July 19. 1791.
            
            
              
               13. 
              
              Gave the ord. on bank of U. S. above mentd. in favor of Thos. Pinckney for 1000.D.
            
            
              
              Recd. of bank of U. S. cash 50.D.
            
            
              
              Maria .5.
            
            
              
              Pd. Mr. Cassinove for 100. Vanillas 4.D.
            
            
              
              Pd. J. W. Eppes 10.D.
            
            
              
                Pd. Crosby   for blank bills of Excha. 1.D.    for blank bonds .6.   
            
            
              June
               15. 
              
              Gave James Bringhurst for an antt. acct. an order on the bank of the U. S. for 33.33.
            
            
              
              Pd. Miss Gilmore for work for Maria 2.25.
            
            
              
               16. 
              
              James market money 106/7½ + 5/10½ = 15.D. (17.)
            
            
              
              Pd. McElwee for paintg. &c. in Petit’s room 4.62.
            
            
              
               18. 
              
              Pd. Petit 5.D. Recd. from bk. U. S. by Petit 50.D.
            
            
              
                Pd. Guest   for 25 yds. linen 20.D.    for 3. yds. muslin for Maria 3.D.  
            
            
              
              Gave Maria for ribbon &c. 6/8.
            
            
              
               19. 
              
              Pd. for a measure .5.
            
            
              
               20. 
              
              Pd. for odd nos. of Museum 1.D.
            
            
              
              James 43/7½ + 1/4½ = 6. (10)
            
            
            
              
               22. 
              
              Petit 10.D.
            
            
              
              Gave Pennington for sugar ord. on bk. U. S. 21.D.
            
            
              
              Gave Herbst & Lex for quarter’s grocery acct. endg. Apr.  ord. on bk. U. S. 35.3 viz. £7–7–4 last quarter + 5–17–5 in part this.
            
            
              
              Recd. from bk. U. S. by Petit 40.D.
            
            
              
              Recd. from bk. U. S. a post bill for 6½ D. which I remittd. to Adam Lindsay for 2. barrels cyder.
            
            
              
              Pd. James 34/6 + 3/ = 5.D. (5)
            
            
              
               23. 
              
              Pd. Stine 15 bush. corn 7.5 5. bush. bran 1.56 &c. = 9.22.
            
            
              
              Pd. Francis Stable exp. 1.07 Maria for shoes 1.
            
            
              
               24. 
              
              Pontage to Mr. Ross’s 1/8.
            
            
              
               25. 
              
              Portage of wine 1/ of sugar 11d. Maria .5.
            
            
              
               26. 
              
              James 83/7½ + 6/4½ = 12 D. (13)
            
            
              
              Pd. 1. cord oak 19/ cartg. &c. 6/7.
            
            
              
              Gave John Bringhurst ord. on bk. U. S. for 16.55 last quarter’s acct.
            
            
              
              Petit on acct. 5.D.
            
            
              
              Pd. for 106. ℔ codfish 3.84.
            
            
              
               27. 
              
              Recd. from bk. U. S. by Petit 30.D.
            
            
              
              Pd. Langstrotts china, vz. 1. doz. coffee 1. doz. tea cups & saucers 11. tumb. 8.66 D.
            
            
              
              Pd. Morris teapots &c. 2.D.
            
            
              
               28. 
              
              Pd. 6. ℔ imperial tea 15.D.
            
            
              
              Pd. J. W. Eppes 5.D.
            
            
              
              Pd. for 4. lookg. glasses for D. Hylton 24/.
            
            
              
               30. 
              
              Pd. for 6. do. for myself 36/.
            
            
              
              Recd. by Petit from bk. U. S. 50.D.
            
            
              
              Pd. James 56/6 + 3/6 = 8.D. (15)
            
            
              
              Petit on acct. 5.D.
            
            
              
              Pd. freight of stores to Virginia 4.66.
            
            
              July
               2. 
              
              Gave Maria .5.
            
            
              
              Pd. an Italian for stores, viz. oil £5–5–11.
            
            
              
               3. 
              
              Gave in charity 3.D.
            
            
              
              Recd. from Treasurer warrant for 875.D. & lodged in bank of U. S.
            
            
              
              James 33/11 + 3/7 = 5.D.
            
            
              
              Pd. Wm. Redwood for a quarter cask Lisbon 30.D. by ord. on bank.
            
            
            
              
               4. 
              
              Pd. Robertson shoeing horses 24/.
            
            
              
               5. 
              
              Recd. from bank of U. S. by Petit 75.D.
            
            
              
                Pd.  Few. chocolate & mustard  1–10–5    Blanchard. cheese 1–12–3    cheese 1–13–9     4–16–5 = 12.85 D.   
            
            
              July
               5. 
              
              Gave Robertson ord. on bank for 1. gross porter 22.73 D.
            
            
              
               6. 
              
              Pd. servts. wages viz. Francis 7.D. his wife 3.D. Gustavus 7. Josep 7. James 7. the black 4. = 35.D.
            
            
              
               7. 
              
              Pd. Petit on acct. 10.D.
            
            
              
              Pd. on sbscribg. to Blair’s sermons .25.
            
            
              
              Pd. John Bringhurst acct. last quarter by ord. on bk. 33.35.
            
            
              
              Pd. for a whip 13/6 a cane 3/9.
            
            
              
              Pd. for spectacles for George Twyman 4.D.
            
            
              
              James 42/3 + 2/9 = 6.D. (11)
            
            
              
              Half a year’s rent due Lieper this day & to be allowd. him in acct. viz. 333.33.
            
            
              
               8. 
              
              Gave Freneau ord. on bank for 21.D. being first half year’s subscription of 14. Charlottesville subscribers. 
            
            
              
              Pd. at Grey’s garden .195.
            
            
              
               10. 
              
              Gave Maria 1 D.
            
            
              
              James 35/9 + 1/9 = 5. (7)
            
            
              
              Recd. from the bank by Petit 100.D.
            
            
              
              Pd. Gordon 2. pr. men’s mockeseens 4.D. 2 pr. women’s do. 3.33.
            
            
              
              Pd. Petit for stockgs. & hdkchfs. for Maria 5.D.
            
            
              
               11. 
              
              Pd. do. for stockgs. for do. 19/6.
            
            
              
              Delivd. 75.D. at the mint to be coined.
            
            
            
              
              Gave orders on the bank viz.
            
            
              
               Petit for cash for myself 75. } 322.29Benj. W. Morris, for stores, vz. brandy, rum &c.64.04H. & J. Ingles in full63.25J. W. Eppes120. 
            
            
              
              Pd. quarter’s washg. endg. July 31. 26.D.
            
            
              
              Pd. for makg. 14. shirts 12.D.
            
            
              
              Pd. Stine for forage 3.73.
            
            
              
              Gave Maria for sash 1.D.
            
            
              
               12. 
              
              Pd. Williams for drawg. my portrait 14.D.
            
            
              
              Gave orders on bank. to wit
            
            
              
              £ Thos. Billington in full 30–17–5 = 82.33 } 227.59James Ker in full44–16–6=119.53Adam May. baker9–13–0=25.73 
            
            
              
              Pd. Lawrence Seckel 1800. ℔ hay 10.5.
            
            
              
              Pd. Mary Byal for work for Maria 5/6.
            
            
              
              Pd. Margt. Gilmer work for Maria 23/3.
            
            
              
               13. 
              
              Recd. from bk. U. S. by Petit 100.D.
            
            
              
              Balance remaining in bank 109.55.
            
            
              
              Pd. Palmer 1 pr. shoes Maria 8/4.
            
            
              
              Pd. another shoemaker 2. pr. do. 2 D.
            
            
              
              James market money 5.5. (9)
            
            
              
              Do. his wages for next month 7.D.
            
            
              
              Oellers ice for 50. days 50/.
            
            
              
              Recd. Lieper’s note for £89–9–4 = 238.57 which with the one ante June 7. for 844.D. makes up (as he says) the balance for my tobo. of 1791. Consequently I am to provide for payment of the note of 684.D. at the bank, and therefore left with him my note for 691.D. to take up that of 684. in due time.
            
            
            
              July
              13.  
              
              Pd. for fiddle strings .97 for muslin 25.6.
            
            
              
              Pd. wages of the scullion 1.66.
            
            
              
              Recd. from the mint 1500. half dismes of the new coinage.
            
            
              
              Set out for Monticello.
            
          
          
          
            
              
              Pd. pontage at Grey’s .12.
              
              
              
              
              
                
              .
              12
            
            
              
                Chester.   lodging, &c. this eveng. & tomorrow morng. 3.81    servts. .30  
              
              
              
              
              
              
              3.
              81
            
            
              
              
              
              
              
              
              
              .
              3
            
            
              
              14.
              
                Wilmington.   pliers, knife &c. .52    breakft. &c. 1.17      servts. .12  
              
              
              
              
              
              
              1.
              29
            
            
              
                Christeen   Maria .2    dinner &c. 2.2 servts. .15  
              
              
              
              
              
              
              2.
              35
            
            
              
                Elkton.    barber .15    Hollingsworth lodgg. &c. 3.28 servts. .15  
               
              }
               
              
              
              
              3.
              58
            
            
              
              
              
              
              
              7.
              12
              
              
              
            
            
              
              15.
              
              Susquehanna. Rogers breakft. dinner &c. 2.6 servts. .5 ferrge. 1.67
              
              
              
              
              
              
              4.
              77
            
            
              
              Charity .18
              
              
              
              
              
              
              .
              18
            
            
              
              16.
              
                Bushtown.   Stiles lodgg. &c. 3.41    servts. .15  
              
              }
              
              
              
              
              3.
              56
            
            
              
              
              
              
              
              8.
              51
              
              
              
            
            
              
                Baltimore.   barber .2    Grant’s brkft. dinner &c. 3.33 servts. .4  
              
              
              
              
              
              
              .
              2
            
            
              
              
              
              
              
              
              
              3.
              73
            
            
              
                Elkridge.    ferrge. .34    Spuryear’s lodging &c. 3.1 servts..35 
              
              
              
              
              
              
              .
              34
            
            
              
              
              }
              
              
              
              
              3.
              45
            
            
              
              17.
              
              
              
              
              
              
            
            
              
              
              
              
              
              7.
              72
              
              
              
            
            
              
              Spuryear’s. brkft. &c. 1.46 servts. .6
              
              
              
              
              
              
              2.
              06
            
            
              
              Bladensburg. Ross. dinner &c. 1.74 servts. .3
              
              
              
              
              
              
              2.
              04
            
            
            
              
              18.
              
                George town.   powder .4 barber .2    Shuter lodgg. brkft. &c. 4.9 servts. .15 reprs. of Phaeton .33 ferrge. 1. 
              
              
              
              
              
              
              .
              6
            
            
              
              
              
              
              
              
              
              5.
              05
            
            
              
              
              
              
              9.
              02
              
              
              
            
            
              
              
              
              
              .
              73
              
              
              
            
            
              
              
              
              
              
              
              
              1.
              
            
            
              
              Alexandria. turnpike .2 baiting horses .75
              
              
              
              
              
              
              .
              95
            
            
              
              Colchester. lodgg. &c. 2.75
              
              
              
              
              
              
              2.
              75
            
            
              
              
              
              
              
              5.
              43
              
              
              
            
            
              
              19.
              
              A child .05 ferrge. & ferrymen .65
              
              
              
              
              
              
              .
              65
            
            
              
                Adams’s   a child .05 guide 1.    brkft. &c. 1.67 do. guide .40  
              
              }
              
              
              
              
              3.
              12
            
            
              
              Lansdown’s guide .8 cord .1 grog .15
              
              
              
              
              
              
              1.
              05
            
            
              
                Elkrun church.   reprs. of phaeton .58    Shoemake.dinnr. lodgg. &c. 2.5 servt. .15 
              
              
              
              
              
              
              
              
            
            
              
              
              }
              
              
              
              
              2.
              65
            
            
              
              
              
              
              
              
            
            
              
              20.
              
              
              
              
              
              7.
              47
              
              
              
            
            
              
              Strode’s a child .05
              
              
              
              
              
              
              
              
            
            
              
              Guide .1
              
              
              
              
              
              
              .
              1
            
            
              
              Adams’s mill. corn .2
              
              
              
              
              
              
              .
              2
            
            
              
              Orange C. H. dinner &c. 1.166 servts. .15
              
              
              
              
              
              
              1.
              31
            
            
              
              
              
              
              
              1.
              61
              
              
              
            
            
              
              22.
              
              Mr. Madison’s servts. .5
              
              
              
              
              
              
              .
              5
            
            
              
              Arrived at Monticello. (cash on hand 81.03)
              
              
              
              
              
              
              51.
              71
            
          
          
          
            
              
              Small houshold exp. 1.
            
            
              
               27. 
              
              Gave in Charity 3.D.
            
            
              
               28. 
              
              Patsy small hhd. exp. 1.5.
            
            
              
               29. 
              
              Do. do. 3.D.
            
            
              
               30. 
              
              Gave bond to Henderson McCaul & co. for £94–17–1½ sterl. paiable July 19. 1796. with int. from Sep. 1. 1771. to Apr. 19. 1775. and from Apr. 19. 1783. till paid. Note this was for a balance of my mother’s not included in the settlement or bonds formerly given.
            
            
              Aug.
               3. 
              
              Pd. Buster portage from Richmond 1.6.
            
            
              
               5. 
              
              Patsy small hhd. exp. 2.5.
            
            
            
              
               6. 
              
              Smith George to pay Mickie for 45. ℔ iron 2.4.
            
            
              
               8. 
              
              On settlement with Bowling Clarke I owe him £158–13. which he is to repay himself out of balances due in Bedford, & by the sale of beef & pork there this fall.
            
            
              
               9. 
              
              Recd. from George Twyman for spectacles 4.
            
            
              
              
              
              Exp. Charlottesville pd. .1.
            
            
              
              11.
              
              Patsy small hhd. exp. 1.6.
            
            
              
              12.
              
              Do. do. 2.5.
            
            
              
               13. 
              
              Inclosed to D. Rittenhouse Lieper’s note of 238.57 D. out of which he is to pay for Equatorial instrument for me.
            
            
              
               15. 
              
              Gave Marks’s waggoner .8.
            
            
              
               17. 
              
              Smith George 2. ℔ steel .4.
            
            
              Aug.
               21. 
              
              Patsy small hhd. xp. 1.5.
            
            
              
               22. 
              
              Charity 4.
            
            
              
               24. 
              
              Patsy sm. hhd. xp. 2.5.
            
            
              Sep.
               4. 
              
              A. Brydie at Milton for 10. ℔ coffee 2.8.
            
            
              
               8. 
              
              Patsy small exp. 2.5.
            
            
              
               12. 
              
              Mrs. Sneed 3.2.
            
            
              
               13. 
              
              Chiles 20 ℔ mutton .8.
            
            
              
               15. 
              
              Patsy 2.D.
            
            
              
               17. 
              
              Recd. from James Brown 50.D. on acct. of my tobo.
            
            
              
               19. 
              
              Pd. Watson 21 days work 12.D.
            
            
              
               20. 
              
              Patsy small exp. 2.D.
            
            
              
               21. 
              
              Mrs. Key old balance for fowls 9/.
            
            
              
               22. 
              
              Jupiter to pay for 10. ℔ butter .95.
            
            
              
               23. 
              
              Patsy sm. exp. 1.3.
            
            
              
               25. 
              
              Gave in Charity 6.D.
            
            
              
               27. 
              
              Left Monticello.
            
            
              
               28. 
              
              Gave vales at Mr. Madison’s .375.
            
            
            
              
              Stevensburg. dinner &c. 1.5.
            
            
              
               29. 
              
              Strode’s. vales .166.
            
            
              
              Shoemake’s. breakft. &c. 1.16 vales .166.
            
            
              
              30.
              
                Dumfries.  barber .25.    dinner lodging &c. 5.95 vales .41.  
            
            
              
              Colchester. ferrge. .5.
            
            
              Oct.
               1. 
              
              Mount Vernon. vales 2.D.
            
            
              
                George town.  ferriage 1.D.    advertisement 1.D.    barber .25.    dinner &c. 2.63 vales .4.   
            
            
              
               2. 
              
              Bladensburg. lodging &c. 4.35 vales .37.
            
            
              
              Vanville. breakft. &c. 1.25 vales .125.
            
            
              
              Spuryear’s. baiting horses .666.
            
            
              
              Elkridge. ferrge. .36.
            
            
              
              3.
              
                Baltimore.  barber .25.    persian &c. for Maria .81.    dinner lodging &c. 5.11 vales .5.   
            
            
              
              Webster’s. breakft. &c. 1.2 vales .25.
            
            
              
              Bush. baiting horses .53 vales .12.
            
            
              
              4.
              
                Susquehanna.  ferrge. & ferrymen 2.D.    dinner lodging &c. 4.83 vales .34.   
            
            
              
                Elkton.  breakfast &c. 1.27 seeing a camel .25.    mending harness .33 vales .25.  
            
            
              
              Christeen. baiting horses .53 vales .12.
            
            
              
              5.
              
                Wilmington.  barber .25.    dinner lodging &c. 4.6 vales .33.   
            
            
              
              Chester. breakfast &c. 1.46 vales .5.
            
            
              
              Schuylkill ferriage .16. Arrived at Phila. Cash on hand 8.51.
            
            
              
              Analysis of the preceding travelling expences.
            
            
              
                 for  myself & Maria     12.57   for our servant 5.05   for 4. horses 20.38   for vales 6.43   for ferriages 4.02    contingencies 3.64   Total52.1  gave Maria .5.  
            
            
            
              Oct.
               6. 
              
              Mr. Taylor has lodged in the bank of U. S. for me a quarter’s salary 875. Dol.
            
            
              
              He has out of that taken up my note ante July 13. for 691.Dol.
            
            
              
               8. 
              
              Recd. from bank of U. S. by Petit 75.D.
            
            
              
              Pd. a shawl for Maria 5/6.
            
            
              
              Pd. Joseph his wages & board for Sep. & his board for the first 5 days of Octob. 16.33 D.
            
            
              
              Pd. Robert for do. 16.33.
            
            
              
              Pd. James for August and September 14.D.
            
            
              
              Pd. Francis Seche for wages & board from Sep. 1. to this day 19.D. He now leaves my service & John Riddle comes. 
            
            
              
              Note that Petit had received from the bank by my order  dollars and had paid as follows for the latter half of July & August viz. to Francis 29. Doll. to Gustavus 26. to Joseph 26 D. and for himself 24.D.—He has also recd. 10.D. from Mr. Taylor on my account.
            
            
              
              Recd. back from Mr. Rittenhouse Lieper’s note for 238.57 D. inclosed to him ante Aug. 13. Returned it to Lieper and took a fresh one, which deposited in the bank of U. S.
            
            
              
               Note the bank of U. S. has recd. a quarter’s salary for me, 875 Dol. due the 1st. inst. and have out of it taken my note for 691.D. ante July 13. 
            
            
              
               9. 
              
              Pd. for visiting cards .5.
            
            
              
               9. 
              
              Maria 1.61.
            
            
              
              Received from bank of U. S. by Petit 50.D.
            
            
              
              I have credit at the bank for 236.08 on Lieper’s note for 238.57.
            
            
              
                Gave ord. on bank to J. Shepherd for  clothes for James  19.75    do. for myself 10.     29.75   
            
            
              
              Do. to Pennington’s for sugar 18.02.
            
            
              
               10. 
              
              Do. to Vanuxem & Lombart for a cask of claret 40.
            
            
              
               12. 
              
              Do. to John Bringhurst in full 33.92. 
            
            
              
              Paid Hyde for 4. dinners furnished for 2 persons 9.46.
            
            
              
              Gave Maria .66.
            
            
            
              
               11. 
              
              Paid balance to bank of North America 7.62.
            
            
              
              Pd. for 4¼ cords of ash @ 27/6 + 2/6 cutting + 3/9 carting + cording 20.28.
            
            
              
              Pd. Petit for Whitesides & Collier for 6. pr. cotton stockings 6.66.
            
            
              
               12. 
              
              Recd. from bank of U. S. by Petit 30.
            
            
              
              Gave order on bank in favor of John Bringhurst 33.92.
            
            
              
              Do. in favor of H. Pepper for beer from Jan. 7. to Oct. 8. 53.D.
            
            
              
              Pd. Petit to repay Mr. Taylor (ante Oct. 8) 10.D.
            
            
              
              Pd. do. on account 10.D.
            
            
              
              Gave David Seckel for pasturg. horses ord. on bank for 39.3.
            
            
              
               13. 
              
              Pd. for a book 6.D.
            
            
              
              Pd. Gordon for a pr. mocassin shoes 2.D.
            
            
              
              Pd. Petit 10.D.
            
            
              1792 Oct. 13.
              Here should have come in the Analysis which by mistake was placed on verso of the next leaf.
            
            
              
               13. 
              
              Maria .5 repd. Petit for havg. fiddle bows mended 1.13.
            
            
              
               14. 
              
              Maria 1.6.
            
            
              
               15. 
              
              Two inkpots .66.
            
            
              
               16. 
              
              Stine ord. on bank (for 40. b. oats) 15.35.
            
            
              
              Pd. Petit 2 D.
            
            
              
               18. 
              
              A waggon load of charcoal 7.5.
            
            
              
               19. 
              
              Pd. Gayer for 9. punches 3.
            
            
              
               20. 
              
              Recd. from bank by Petit 50.D.
            
            
              
               21. 
              
              Gave Maria .5.
            
            
              
               22. 
              
              Petit on account 10.D.
            
            
              
              Pd. Standley for 2200. ℔ hay 20.7. (Heiltzheimer says that a horse well fed with grain requires 100. ℔ hay a week, & without grain 130. ℔)
            
            
              
               23. 
              
              Gave Maria for her Mantua maker (Miss Langley) 2.07.
            
            
              
              Drew bill on James Brown in favr. Clow & co. for 200 D. & recd.  .
            
            
              
              On settlement with Petit this day I owe him a balance of 530.96 Dol. exclusive of the wages of the current month.
            
            
              
              Gave him a statement of the account and an acknolegement of the balance subjoined.
            
            
              
              Pd. James error in accts. 1.06.
            
            
              
               24. 
              
              Gave Jabez Emery, collector of taxes, order on bank for 23.47 D. for taxes.
            
            
              
              Pd. for pamphlet .125.
            
            
            
              
               25. 
              
              Pd. for 2 cords of oak 52/ cordg. 8d. cartg. 7/6 cutting 5/ = 8.69.
            
            
              
               26. 
              
              Pd. Petit on acct. 10.D. in part of wages of currt. month.
            
            
              
              Recd. by do. from bank 25.D.
            
            
              
              Gave Maria 1.5.
            
            
              
              Pd. mending instruments .26.
            
            
              
               27. 
              
              Pd. John Riddell for Al. Austin for his boots 7.
            
            
              
              Gave Maria .5.
            
            
              
              29.
              
                Pd. Petit for the past week  Market money  8. 5  (9)    tea ¾ ℔ 1. 85    furniture 3.      13. 35   
            
            
              
               30. 
              
              Pd. for dying a pr. breeches .75.
            
            
              
               31. 
              
              Gave Maria entrance money with Moller 6.
            
            
              Nov.
               2. 
              
              Recd. from bank by Petit 75.
            
            
              
              Pd. servants wages. to wit John 5.4 Gustavus 7. Joseph 7. James 7. Brown 3. (his wages are 5.D. pr. month) = 29.4.
            
            
              
              Pd. Petit in full of wages for last month 8.5.
            
            
              
               3. 
              
              Pd. mendg. ring 4.D. pd. for thermometer 7.D.
            
            
              
               4. 
              
              Gave Maria .5.
            
            
              
                  D.     Inclosed J. Garland Jefferson order on James Brown for  75.    Inclosed Revd. Matthew Maury do. on do. 166. 67     241. 67   
            
            
              
               5. 
              
              Pd. Petit. dress 1.93 furniture 1.7 Market money 17.12 = 20.75. (20)
            
            
              
              Recd. from bank by Petit 50.
            
            
              
               6. 
              
              Pd. Robertson for shoeing horses 4.13.
            
            
              
              Pd. for 13 cords of ash, maple & oak 43.92.
            
            
              
               7. 
              
              Pd. for 2 packs visiting cards 4/.
            
            
              
               8. 
              
              Recd. from bank by Petit 20.D.
            
            
              
              Pd. for 2 oz. gum tragacanth .25.
            
            
            
              
              Gave Maria to pay Moller a month’s music 6 D.
            
            
              Nov
               8. 
              
              Recd. from Clow & co. 200.D. for my draught to that amount on James Brown.
            
            
              
               9. 
              
              Deposited the sd. 200.D. in the bank of the U. S.
            
            
              
              Pd. Morgan for a stove 7.D.
            
            
              
               10. 
              
              Pd. Carey a year’s subscription for Americn. Museum 1.2.
            
            
              
              Recd. from bank by Petit 75.
            
            
              
              Pd. carting 13. cords of wood 7.8.
            
            
              
              Pd. Petit 30.96 in part of his balance ante Oct. 23. which reduces it to 500.D.
            
            
              
              Pd. mending ivory pocket book .25.
            
            
              
              11.
              
                Pd.  John Riddle leather breeches for himself 5.D.    do. rye & rye straw 3.03.   
            
            
              
              Gave Maria .5.
            
            
              
              12.
              
                Pd. Petit Nov. 5.—11  Market money  24. 2  (21)    furniture 4. 53    porter 1. 11     29. 84  
            
            
              
               13. 
              
              Pd. Crukshanks for Naut. Alman. for 1793.4.5.6. 4.44.
            
            
              
               14. 
              
              Recd. from bank by Petit 50.D.
            
            
              
              Dec. 1.Pd. washerwoman a quarter’s washing endg. Oct. 6. 20.D. 
            
            
              
              Pd. for 2550. ℔ hay 14.86 + 1.D. for waggoning.
            
            
              
              Pd. Crukshanks for a book 1.66.
            
            
              
               15. 
              
              Pd. Moller for music 1.66.
            
            
              
              Gave Maria .5.
            
            
              
               16. 
              
              Pd. J. Barclay for 1. doz. claret 7.D.
            
            
              
              Pd. John for 18. bush. oats 6.4.
            
            
              
               17. 
              
              Recd. from bank by Petit 25.D.
            
            
              
               18. 
              
              Pd. sawg. 13. cords of wood 7.13.
            
            
              
               19. 
              
              Inclosd. to McKean atty. for J. Shepherd the ord. on the bank ante Oct. 9. which had not been delivd. to him.
            
            
              
              Indorsed a note for J. Page for 575 D. payable at the bank of the U. S. at 60. days from date.
            
            
            
              
               20. 
              
              Gave Mrs. Fullarton order on the bank for 11.89 for things purchased for Maria.
            
            
              
              Recd. from Clow & co. 200 D. for a bill on James Brown.
            
            
              
              Pd. Petit table expences Nov. 12—18. 32.89 D. (25)
            
            
              
               21. 
              
              Deposited in the bank of the U. S. 175.D.
            
            
              
               27. 
              
              Pd. Petit for Nov. 18—23. table expences 49.24. (54)
            
            
              
              Pd. do. for Oellers subscription to assemblies & concerts 16.D. 
            
            
              
              Recd. by do. from bank 75.D.
            
            
              
              Pd. Mr. Bet a subscription for missionaries 15.D.
            
            
              
              Gave Jos. Donath ord. on bank for 23.09 for 14449 sq. feet of glass.
            
            
              
              Pd. Crosby for books 5.8.
            
            
              
              Gave Maria to buy silk .8.
            
            
              
               30. 
              
              Recd. from bank by Petit 60.D.—pd. him in part wages 5.D.
            
            
              Dec.
               1. 
              
              Pd. Crosby for books 2.D.
            
            
              
               2. 
              
              Pd. servants wages viz. John 7. Robert 7. Joseph 7. James 7. Brown 5. Petit balance of his wages 13.5.
            
            
              
              Pd. John for rye & straw 3.66.
            
            
              
               3. 
              
              Pd. poor tax 8/.
            
            
              
               4. 
              
              Recd. from bank by Petit 75.D.
            
            
              
              Pd. Petit table exp. Nov. 24—Dec. 1. 58.10 D. (59.)
            
            
              
              Pd. John for 12. bushels oats 4.4.
            
            
              
              Recd. from Clow & co. for draught on Mr. Brown 200.D.
            
            
              
              Pass over next page. 
            
            
            
              
               An Analysis of the receipts & paiments of the three last quarters viz. from Jan. 13. 92. to Oct. 13. 92.
            
          
          
          
            
              
              Jan. 13. to Apr. 13.
              Apr. 13. to July 13.
              July 13. to Oct. 13.
               
              Jan. 13 to Oct. 13.
               
            
            
              House rent
              
              
              333.
              33
              
              
              
              333.
              33
              
            
            
              Stable
              82.
              84
              170.
              27
              39.
              3
              
              292.
              41
              
            
            
              Servants
              122.
              63
              158.
              16
              210.
              41
              
              491.
              2
              
            
            
              dress
              4.
              33
              98.
              87
              18.
              66
              
              121.
              86
              
            
            
              washing
              20.
              
              40.
              
              
              
              
              60.
              
              
            
            
              wines
              27.
              20
              31.
              
              40.
              
              
              98.
              20
              
            
            
              other liquors
              
              
              95.
              14
              53.
              
              
              148.
              14
              
            
            
              bread
              23.
              17
              25.
              73
              
              
              
              48.
              9
              
            
            
              groceries
              89.
              11
              102.
              43
              20.
              82
              
              212.
              36
              
            
            
              market money
              186.
              
              208.
              34
              37.
              15
              
              431.
              49
              
            
            
              office
              85.
              
              91.
              16
              
              
              
              176.
              16
              
            
            
              fuel
              54.
              59
              17.
              82
              20.
              28
              
              92.
              69
              
            
            
              books
              8.
              
              24.
              72
              6.
              
              
              38.
              72
              
            
            
              furniture
              176.
              31
              175.
              06
              
              
              
              351.
              37
              
            
            
              debts pd. & acquisitions
              1.
              8
              1071.
              2
              41.
              54
              
              1114.
              54
              
            
            
              travellg. expences
              4.
              
              
              
              102.
              08
              
              106.
              08
              
            
            
              Maria
              88.
              76
              208.
              12
               2.
              98
              
              299.
              86
              
            
            
              Contingencies
              27.
              65
              98.
              12
              45.
              72
              
              171.
              49
              
            
            
              Total
              1001.
              39
              2949.
              47
              637.
              94
              
              4588.
              8
              
            
          
          
            
              Receipts
            
            
              Jan.
               
              13.
               
              Cash in hd. & bk.
              
              167.
              39
            
            
              Feb.
              
              11.
              
              Recd. Lieper
              
              100.
              
            
            
              Mar.
              
              31.
              
              Blair
              
              36.
              37
            
            
              Apr.
              
              5.
              
              Treasury
              
              875.
              
            
            
              
              
              
              
              
              1178.76
              
              
            
            
              May
              
              5.
              
              Lieper
              
              197.
              94
            
            
              
              
              19.
              
              Pritchard
              
              19.
              45
            
            
              June
              
              12.
              
              Lieper
              
              844.
              
            
            
              
              
              
              
              Bank
              
              684.
              
            
            
              July
              
              7.
              
              Credt. of rent Lieper    
              
              333.
              33
            
            
              
              
              
              
              
              2979.27
              
              
            
            
            
              Sep.
              
              17.
              
              Recd. from Brown
              
              50. 
            
            
              
              
              
              
              Bank for Treasy.
              
              184. 
            
            
              
              
              
              
              Lieper
              
              238.
              57
            
            
              
              
              
              
              J.W.E. for books
              
              87.
              66
            
            
              
              
              
              
              
               560.23
              4718.
              26
            
            
              
               
            
            
              
              
              
              
              Amt. paimts.
              1st. quarter
              
              1011.
              39
            
            
              
              
              
              
              
              2d.
              
              2954.
              47
            
            
              
              
              
              
              
              3d.
              
              647.
              94
            
            
              
              
              
              
              Oct. 13. cash in hd. & bk.
              
              63.
              74
            
            
              
              
              
              
              short entries of paimts.
              
              40.
              72
            
            
              
              
              
              
              
              
              4718.
              26
            
          
          
            
              
              Adding these three quarters to the last one of the last year to wit from Oct. 26. to Jan. 13. it stands thus (omitting Debts pd.) and adjusting articles marke thus*
            
            
              
                       House rent*666.66*666.66 Stable  499.92  360.46   Servants  740.2   652.47   Dress  230.04  194.24   Washing  80.   80.   Wines  511.04  237.38   other liquors  188.14  187.14   bread  78.59  68.59   groceries  377.91  350.24   Market  723.12  593.49   office  289.87  281.16   fuel  235.08  97.69   books  55.81  53.05   furniture  629.73  535.34   travellg. exp.  364.22  106.08   Maria  425.9   425.9   Contingencies  520.33  350.14   Total  6616.56  5240.03   
            
            
              Dec.
               5. 
              
              Lodged in bank of U. S. 200.D.
            
            
              
               7. 
              
              Gave Maria for cloke &c. 2.
            
            
            
              
               8. 
              
              Gave James Springer order on bank for 10.31 for 1500 ℔ hay.
            
            
              
              Pd. Crosby for books 8.13.
            
            
              
               9. 
              
              Gave Maria .5.
            
            
              
               10. 
              
              Pd. Petit table expences Dec. 2.—8. (62) 50.97.
            
            
              
              Recd. from bank by Petit 70.D.
            
            
              
               12. 
              
              Pd. glazier John Stock 2.6.
            
            
              
              Pd. Capt. Swail freight of box of servts. clothes to Richmd. .5.
            
            
              
               13. 
              
              Gave Petit order on bank for 49.48 as follows.
            
            
              
              £ for Biggs11–0–1} for servants clothes at Monticello.for Cope2–3–6for Whitesides & Collier 1–11–63–16–0for 12 hdkchfs. for myself18–11–1=  49.48 
            
            
              
              Gave Maria to pay for clothes 9.15.
            
            
              
               15. 
              
              Borrowed of Petit & pd. for 24. b. oats @ 2/10 9.06.
            
            
              
              Pd. for diamond to cut glass 6.
            
            
              
               17. 
              
              Gave Maria .5.
            
            
              
               19. 
              
              Gave Dr. Barton order on bank for 60.D. in loan. 
            
            
              
               20. 
              
              Recd. from bank by Petit 55.D.
            
            
              
              Pd. Petit what I borrowed on the 15th. viz.9.06a ℔ of tea   27/6 } £2–2–6 =  Making hdkchfs.6/5.67housewashing9/table exp. Dec. 9—15 (32)26.76Pd. for dying 10 waistcoats & breeches 5.33.41.49 
            
            
              
              Pd. Maria for Moller 5.
            
            
              
               21. 
              
              Pd. Lemar for 2 pr. clasps 3.33.
            
            
              
               22. 
              
              Recd. from Mr. Madison the 10.D. ante June 8.
            
            
              
               23. 
              
              Gave Maria for fringe .25.
            
            
              
               25. 
              
              Gave do. to pay for makg. coat 1.2.
            
            
              
               30. 
              
              Gave her .5.
            
            
              
              31.
              
              Pd. portage of a book .26. 
            
          
        